Exhibit 99.2 Northcore Technologies Inc. 302 The East Mall, Suite 300 Toronto, Ontario, Canada M9B 6C7 Tel: 416-640-0400 Fax: 416-640-0412 www.northcore.com NORTHCORE TECHNOLOGIES INC. 2011 Financial Statements March 20, 2012 MANAGEMENT’S REPORT March 20, 2012 Preparation of the consolidated financial statements accompanying this annual report and the presentation of all other information in this report is the responsibility of management.The consolidated financial statements have been prepared in accordance with International Financial Reporting Standards and reflect management’s best estimates and judgments.All other financial information in the report is consistent with that contained in the consolidated financial statements.The Company maintains appropriate systems of internal control, policies and procedures which provide management with reasonable assurance that assets are safeguarded and that financial records are reliable and form a proper basis for preparation of financial statements. The Board of Directors ensures that management fulfills its responsibilities for financial reporting and internal control through an Audit Committee which is composed of non-executive directors. The Audit Committee reviewed the consolidated financial statements with management and external auditors and recommended their approval by the Board of Directors.The consolidated financial statements have been audited by Collins Barrow Toronto LLP, Chartered Accountants.Their report stating the scope of their audit and their opinion on the consolidated financial statements is presented below. Amit Monga CEO Tam Nguyen CFO Northcore Technologies Inc. 2 INDEPENDENT AUDITORS' REPORT To the Shareholders of Northcore Technologies Inc. We have audited the accompanying consolidated financial statements of Northcore Technologies Inc., and its subsidiary, which comprise the consolidated statements of financial position as at December 31, 2011 and 2010 and January 1, 2010 and the consolidated statements of operations and comprehensive loss, changes in shareholders’ equity and cash flows for the years ended December 31, 2011 and 2010 and a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Northcore Technologies Inc., and its subsidiary, as at December 31, 2011 and 2010 and January 1, 2010, and its financial performance and its cash flows for the years ended December 31, 2011 and 2010 in accordance with International Financial Reporting Standards. Emphasis of Matter Without qualifying our opinion, we draw attention to Note 2 in the consolidated financial statements which describes the material uncertainties that may cast significant doubt about Northcore Technologies Inc.'s, and its subsidiary, ability to continue as a going concern. Licensed Public Accountants Chartered Accountants March 20, 2012 Toronto, Ontario Northcore Technologies Inc. 3 CONSOLIDATED STATEMENTS OF FINANCIAL POSITION As at December 31, 2011, December 31, 2010 and January 1, 2010 (in thousands of Canadian dollars) December 31, 2011 December 31, 2010 January 1, 2010 (Note 20) (Note 20) ASSETS CURRENT Cash $ $ 51 $ Accounts receivable Deposits and prepaid expenses 40 36 35 INVESTMENT IN GE ASSET MANAGER, LLC (Note 4) 24 15 31 INVESTMENT IN SOUTHCORE (Note 4) - - CAPITAL ASSETS (Note 5) 91 31 47 INTANGIBLE ASSETS (Note 6) - - $ $ $ LIABILITIES CURRENT Accounts payable $ $ $ Accrued liabilities Deferred revenue 3 3 3 Notes payable (Note 7) - Current portion of secured subordinated notes (Note 8) - - SECURED SUBORDINATED NOTES (Note 8) - SHAREHOLDERS’ EQUITY (DEFICIENCY) Share capital (Note 10) Contributed surplus Warrants (Note 11) Stock options (Note 12) Conversion feature on secured subordinated notes (Note 8) - Deficit ) $ $ $ Going concern (Note 2) Commitments and contingencies (Note 16) Subsequent event (Note 19) On behalf of the Board: Amit Monga Director Christopher Bulger Director See accompanying notes to consolidated financial statements. Northcore Technologies Inc. 4 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS For the years ended December 31, 2011 and 2010 (in thousands of Canadian dollars, except per share amounts) (Note 20) Revenues (Note 13) $ $ Other income: Income from GE Asset Manager, LLC (Note 4) 69 43 Operating expenses: General and administrative Customer service and technology Sales and marketing Stock-based compensation (Note 12 (b)) Depreciation 32 22 Total operating expenses Loss from operations ) ) Finance costs: Cash interest expense (Note 8) Accretion of secured subordinated notes (Note 8) Total finance costs Other expenses: Gain on settlement of debt (Note 7 (c)) - ) Provision for impaired investment (Note 4) - Total other expenses - LOSS AND COMPREHENSIVE LOSS FOR THE YEAR $ ) $ ) LOSS PER SHARE, BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING, BASIC AND DILUTED (000’s) SUPPLEMENTAL DISCLOSURE OF OPERATING EXPENSES – See Note 17 (b) See accompanying notes to consolidated financial statements Northcore Technologies Inc. 5 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY As at December 31, 2011 and 2010 (in thousands of Canadian dollars) Share Capital Contributed Surplus Warrants Stock Options Other Options Conversion Feature on Secured Notes Deficit Total Opening balance - January 1, 2010(Note 20) $- Changes: Conversion of notes - 41 - - - 69 Equity private placement - Equity line of credit - Exercise of warrants - Expiry of warrants - Payment of interest 48 - 48 Exercise of stock options 7 - 4 Stock-based compensation - Loss for the period - Closing balance – December 31, 2010 (Note 20) $- $ (1,573) Share Capital Contributed Surplus Warrants Stock Options Other Options Conversion Feature on Secured Notes Deficit Total Opening balance - January 1, 2011 $- $ (1,573) Changes: Conversion of notes - Equity private placement - Acquisition of intellectual properties - Warrants issued for debt settlement - Exercise of warrants - Exercise of compensation options - 47 - - - Expiry of warrants - Payment of interest 1 - 1 Exercise of stock options - Stock-based compensation - Loss for the period - Closing balance – December 31, 2011 $- $- See accompanying notes to consolidated financial statements. Northcore Technologies Inc. 6 CONSOLIDATED STATEMENTS OF CASH FLOWS Years ended December 31, 2011 and 2010 (in thousands of Canadian dollars) NET INFLOW (OUTFLOW) OF CASH RELATED TO THE FOLLOWING ACTIVITIES (Note 20) OPERATING Loss for the year $ ) $ ) Adjustments for: Income from GE Asset Manager, LLC (Note 4) ) ) Stock-based compensation Depreciation 32 22 Cash interest expense Accretion of secured subordinated notes Gain on settlement of debt (Note 7 (c)) - ) Provision for impaired investment (Note 4) - ) ) Changes in non-cash operating working capital (Note 17) INVESTING Cash distribution from investment in GE Asset Manager, LLC (Note 4) 60 60 Purchase of capital assets ) (6
